DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-10 are pending.

Claim Objections
	Claim 8 is objected to for failing to conclude with a period. Appropriate correction is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,011,255 (Franzino).
Regarding claim 1, Franzino discloses a flexible drive shaft system (see Figures 9-11), comprising:
a flexible drive shaft adaptor, comprising:
a driven shaft collar element (62) comprising a generally cylindrical body portion defining an angled front surface (62d) sloping radially inward to a toe at a first end of the flexible drive shaft adaptor, an exterior radial flange (62c) disposed at the heel of the angled front surface, and an exterior key (formed by the ridges formed on the exterior of the collar; shown best in Figure 9, surrounded by outer collar 22) protruding radially outward;
a yoke element (46) integral with and disposed adjacent to the driven shaft collar element, the yoke element comprising a conical portion (46e) extending axially from a wide end (46d) adjacent to the driven shaft collar element to a narrow end distal from the driven shaft collar element, and an elongate tubular body portion (shown nominally at 46f in Figure 9) extending from the narrow end of the conical portion to a second end of the flexible drive shaft adaptor;
wherein the flexible drive shaft adaptor defines an interior passage (46f) extending axially from the first end of the flexible drive shaft adaptor, through the driven shaft collar element and the yoke element, to the second end of the flexible drive shaft adaptor (see Figure 11).
Regarding claim 2, Franzino discloses the exterior key (formed by the ridges formed on the exterior of the collar; shown best in Figure 9, surrounded by outer collar 22) comprises two exterior keys disposed at opposing sides of the driven shaft collar element (62; see Figure 11).
Regarding claim 3, Franzino discloses the exterior key (formed by the ridges formed on the exterior of the collar; shown best in Figure 9, surrounded by outer collar 22) comprises a first end disposed to abut the heel of the exterior radial flange (62c)  and a second end terminating at the conical portion (46e) of the yoke element (46).
Regarding claim 5, Franzino discloses a flexible drive shaft (14) disposed within the interior passage (46f; see Figure 11).
Regarding claim 6, Franzino discloses a pressurized fluid (see column 6, lines 1-9) disposed within the interior passage (46f).
Regarding claim 7, Franzino discloses a tube cleaning drive shaft coupling comprising a housing and a latch arm assembly (30) coupled to the housing, the latch arm assembly, comprising:
two opposing and cooperating latch arms (30a) coupled at a pivot point (30f), each latch arm comprising (i) at a first end disposed on a first side of the pivot point, an integral actuating tab (30c) and (ii) at a second end disposed on a second side of the pivot point, an integral latch bar (30b) disposed to engage the exterior radial flange of the driven shaft collar element, thereby coupling the driven shaft collar element to the housing, wherein force applied to move the actuating tabs circumferentially toward each other causes the latch bars to disengage with the exterior radial flange (62c) of the driven shaft collar element (62; see Figures 9-11).
Regarding claim 8, Franzino discloses each latch arm (30a) defines an interior latch arm surface and each interior latch arm surface comprises a respective integral latch bar (30b) defined by a portion of the interior latch arm surface that extends radially inward from the interior latch surface (see Figure 10).
Regarding claim 9, Franzino discloses at least one of the integral latch bars (30b) engages with and restrains the flexible drive shaft adaptor from axial movement (see Figures 9-11).
Regarding claim 10, Franzino discloses at least one of the latch arms (30a) engages with the exterior key to limit rotation of the flexible drive shaft adaptor (see column 5, lines 9-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franzino as applied to claim 1 above, and further in view of US 5,251,940 (DeMoss).
Franzino discloses the flexible drive shaft system of claim 1, but does not expressly disclose the conical portion (46e) of the yoke element (46) comprises a plurality of axially elongated ribs extending radially outward therefrom.
DeMoss teaches a conical portion of a yoke element (17) comprises a plurality of axially elongated ribs (35) extending radially outward therefrom in order to reinforce the yoke element (see column 2, lines 49-51). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible drive shaft system of Franzino, such that the conical portion of the yoke element comprises a plurality of axially elongated ribs extending radially outward therefrom, as taught in Demoss, in order to reinforce the yoke element.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
May 19, 2021